DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 9 lines 19-23, filed 04/13/2022, with respect to claims 1-11 have been fully considered and are persuasive.  The rejections of 01/13/2022 has been withdrawn. 

Claim Objections
Claim 7 is objected to because of the following informalities:  
“axel” in line 4 should read -axle-.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim recites measuring a transfuse force, measuring an angular position, estimating a component of a transfuse force variation and determining a periodic height adjustment. The limitations of measuring, estimating and determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of a generic transfuse roller. That is, other than reciting “transfuse roller,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “utilizing a selective layer deposition process” language, “measuring” in the context of this claim encompasses the user manually calculating angles or forces. Similarly, the limitation of “estimating” is based on subject matter that can be performed in the mind, but for recitation of generic additive manufacturing components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of using a transfuse roller, and determining a periodic height adjustment between the build part and the transfuse roller amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-11 are rejected as each fails to ad significantly more than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 1:
The preamble of claim 1 recites a “method of additive manufacturing.” However, as currently claimed there is no additive manufacturing process carried out. The four steps of measuring, measuring, estimating, and determining do not include a step of additive manufacturing such as “depositing” a layer of material. It is unclear whether the claim is directed toward a method of additive manufacturing.
Claim 1, as currently written, does not relate the individual steps to one another. For example, the step of “estimating” does not clearly relate to the prior two steps of “measuring.” Additionally, the last step of “determining” does not require the determination be based on the prior steps of measuring and estimating. It is unclear from the claim whether the steps are related and, if so, how they relate.
Claims 2-11 are rejected as depending form an indefinite claim.

In reference to claim 2:
It is unclear how the limitations of claim 2 relate to the steps of claim 1.

In reference to claim 4:
It is unclear how the limitations of claim 4 relate to the steps of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742